DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Polin Chieu, Esq., on July 27, 2021.

	Please cancel claims 12 and 28.

Information Disclosure Statement



Terminal Disclaimer

	The terminal disclaimer filed 7/19/2021 has been accepted.

Response to Amendment

	All objections and rejections have been withdrawn as a result of the amendment.  The case is in condition for allowance.

Allowable Subject Matter

Claims 1-11, 13-15, 17-20, 22-27, and 31 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:

United States Patent App. Pub. No. 2007/0159175 to Prins discloses a method and device for on-chip magnetic resonance spectroscopy.
	United States Patent No. 8,664,955 to Halpern discloses high-isolation transmit/receive surface coils and method for EPRI.
	United States Patent App. Pub. No. 2007/0166730 to Menon et al. discloses an MR system to detect and confirm analytes.
	United States Patent App. Pub. No. 2009/0157315 to Ong discloses an apparatus and methods for estimating downhole fluid compositions.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, " An apparatus for electron paramagnetic resonance (EPR) monitoring of a fluid or a solid within a pipeline or a well, the apparatus comprising . . . a magnetic field generator positioned near the resonator, wherein the magnetic field generator provides a second magnetic field that is approximately normal to the first magnetic field, and a 
	in claim 13, " A method of monitoring a sample within a pipeline or a well, the method comprising . . . generating the signal with transceiver so that the resonator generates the first magnetic field corresponding to the signal that is approximately normal to the second magnetic field, and a center volume of the second magnetic field intersects a sample of a fluid or a solid being measured in the straight section of the tubular," and
	in claim 31, " A method of monitoring a fluid or solid within a pipeline or a well, the method comprising . . . a magnetic field generator that generates a second magnetic field; and wherein the positioning comprises positioning the resonator and magnetic field generator near the window so that the first magnetic field is approximately normal to the second magnetic field, and a center volume of the second magnetic field intersects a sample of the fluid or solid contained within the straight section of the tubular,"
	in combination with all other limitations.

Claims 2-11 and 13-17, 18-20, & 22-27 are allowed as being dependent on claims 1 and 13, respectively.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868    

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
7/30/2021